COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00190-CV


Phil Ferrant                               §   From County Court at Law No. 1

                                           §   of Tarrant County (2011-002076-1)
v.
                                           §   September 26, 2013

Graham Associates, Inc.                    §   Opinion by Justice Gardner

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Phil Ferrant shall pay all of the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Anne Gardner